Porter, J.,
delivered the opinion of the _ . . . , court. 1 his action is brought to recover damages, which the plaintiff alleges he has sustained by the defendant’s disturbing him in , _ _ a « s j the use and enjoyment oí a terry, to which he *427has an exclusive right, by virtue of an act of , , , . tfi6 legislature.
The acts of disturbance are alleged to be the establishment of another ferry within the limits conceded to the petitioners, by the aforesaid act.
The general issue was pleaded; the case submitted to a jury, and by them found for the defendants, and in our opinion correctly.
The evidence shows the defendants had a boat on the river, near to the ferry of the plaintiff, and that they were in the habit of crossing there themselves and permitting others to cross; but there is no proof that they made any charge for doing so, or that they received compensation therefor. The third section of the act under which this suit is brought, prohibits any person from establishing a ferry, within the limits conferred on the plaintiff Now to the establishment of a ferry, the taking of toll is essential. A ferry is defined to be, a liberty, by prescription or grant, to have a boat for passage upon a river, for carriage of horses and men, for reasonable toll We have no doubt it was in that sense the word was used by the legislature; it never could have been their intention to prevent men from *428using their own boats to cross the river, nor to , , . prevent them from lending these boats to then* neighbours, so they did it gratuitously.
Ripley & Conrad for the plaintiff’, Hennen for the defendant.
It is therefore ordered, adjudged, and dev creed that the judgment of the district court be affirmed with costs.